566 F.2d 1056
98 L.R.R.M. (BNA) 2781, 83 Lab.Cas.  P 10,516
Farrol WALTZ, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-1800.
United States Court of Appeals,Sixth Circuit.
Dec. 15, 1977.

Timothy C. Hamman, Bluffton, Ohio, Navarre, Rizor & DaPore, Lima, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Corinna Lothar Metcalf, Washington, D. C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for respondent.
James E. Meredith, Meredith, Meredith, Tait & Basinger, Lima, Ohio, for intervenor.
Before PHILLIPS, Chief Judge, PECK and KEITH, Circuit Judges.

ORDER

1
This case is before the court upon the petition of Farrol Waltz to review and set aside a portion of an order issued by the National Labor Relations Board, on April 23, 1976.  Reference is made to the decision and order of the Board reported at 223 N.L.R.B. 161 for a recitation of pertinent facts.  The Board states in its brief that satisfactory compliance with all parts of its order relating to issues other than those involving petitioner Waltz has been obtained.


2
The Board held that the employer did not violate § 8(a)(3) and (1) of the Act by discharging Waltz for cause.  The court concludes that the decision of the Board is supported by substantial evidence in the record considered as a whole.


3
Accordingly, it is ORDERED that the petition for review be and hereby is denied.


4
Entered by order of the court.